PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Lianhui Zhou
Application No. 16/771,006
Filed: 9 Jun 2020
For: Retractable Computer Keyboard With Hand-Painted Plate and Using Method Thereof
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on April 6, 2022, to revive the above identified application.   

The petition is GRANTED.

The above-identified application became abandoned for failure to timely file a reply to the Notice to File Corrected Application Papers (Notice) mailed on September 29, 2021.  This Notice set an extendable period for reply of two months.  No extensions of time under the provisions of 37 CFR 1.136 were obtained.  The abandonment date of the application is November 30, 2021.  The Office mailed a Notice of Abandonment on February 14, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a set of replacement sheets to include missing Figure 8 which is properly labeled; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

The application is being forwarded to the Office of Data Management for processing into a patent.  


/JOANNE L BURKE/Lead Paralegal Specialist, OPET